******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
     GILBERT RODRIGUEZ v. COMMISSIONER
               OF CORRECTION
                  (AC 36907)
                Gruendel, Sheldon and Keller, Js.
       Argued March 16—officially released August 11, 2015

  (Appeal from Superior Court, judicial district of
               Tolland, Mullins, J.)
  Gilbert Rodriguez, self-represented, the appellant
(petitioner).
  Zenobia G. Graham-Days, assistant attorney general,
with whom, on the brief, was George Jepsen, attorney
general, for the appellee (respondent).
                           Opinion

   PER CURIAM. The petitioner, Gilbert Rodriguez,
appeals following the denial of his petition for certifica-
tion to appeal from the judgment of the habeas court
declining to issue a writ of habeas corpus pursuant to
Practice Book § 23-24 (a) (1)1 on the ground that it
lacked subject matter jurisdiction. We dismiss the
appeal.
   On October 20, 1995, the petitioner was sentenced to
forty years imprisonment for his conviction of murder in
violation of General Statutes § 53a-54a (a). On June 3,
1999, while he was incarcerated, he received a ‘‘Security
Risk Group Safety Threat Member Hearing Notifica-
tion’’ indicating that a hearing would take place on June
9, 1999, to determine his status as a security risk group
safety threat member. As a result of that hearing, it was
determined, on the basis of information obtained from a
confidential informant, that the petitioner was affiliated
with the Latin Kings, and he was thus designated as a
security risk group safety threat member.
  On January 8, 2014, the petitioner filed a petition for
a writ of habeas corpus alleging that he was denied
due process when he was classified as a member of a
security risk group. He alleged that he was not given
notice in advance of the hearing of the allegation that
he was affiliated with the Latin Kings, and that the
lack of notice violated his right to due process. The
petitioner further alleged that, as a result of his classifi-
cation as a member of a security risk group, he was no
longer able to work as a ‘‘tierman’’ in the prison, and
he was thereby deprived of his liberty interest to earn
good time credit for the performance of that work.
  On March 4, 2014, the habeas court declined to issue
a writ of habeas corpus pursuant to Practice Book § 23-
24 (a) (1) on the ground that it lacked subject matter
jurisdiction. The petitioner thereafter filed a petition
for certification to appeal that judgment, which the
court denied. This appeal followed.
   ‘‘Faced with the habeas court’s denial of certification
to appeal [under General Statutes § 52–470 (b)], a peti-
tioner’s first burden is to demonstrate that the habeas
court’s ruling constituted an abuse of discretion. . . .
A habeas appeal that satisfies one of the criteria set
forth in Lozada v. Deeds, [498 U.S. 430, 431–32, 111 S.
Ct. 860, 112 L. Ed. 2d 956 (1991)], is not, however,
frivolous and warrants appellate review if the appellant
can show: that the issues are debatable among jurists
of reason; that a court could resolve the issues [in a
different manner]; or that the questions are adequate
to deserve encouragement to proceed further. . . .
Thus, if an appeal is not frivolous, the habeas court’s
failure to grant certification to appeal is an abuse of
discretion. . . . In determining whether the habeas
court abused its discretion in denying the petitioner’s
request for certification, we necessarily must consider
the merits of the petitioner’s underlying claims to deter-
mine whether the habeas court reasonably determined
that the petitioner’s appeal was frivolous. In other
words, we review the petitioner’s substantive claims
for the purpose of ascertaining whether those claims
satisfy one or more of the three criteria identified in
[Lozada v. Deeds, supra, 432] and adopted by this court
for determining the propriety of the habeas court’s
denial of the petition for certification. Absent such a
showing by the petitioner, the judgment of the habeas
court must be affirmed [and the appeal dismissed].’’
(Citation omitted; footnote omitted; internal quotation
marks omitted.) Ankerman v. Commissioner of Correc-
tion, 122 Conn. App. 246, 250–51, 999 A.2d 789, cert.
denied, 298 Conn. 922, 4 A.3d 1225 (2010).
   The petitioner challenges the habeas court’s judg-
ment declining to issue a writ of habeas corpus on
the ground that it lacked subject matter jurisdiction.
‘‘[B]ecause [a] determination regarding a trial court’s
subject matter jurisdiction is a question of law, our
review is plenary. . . . Subject matter jurisdiction
involves the authority of the court to adjudicate the
type of controversy presented by the action before it.
. . . [A] court lacks discretion to consider the merits
of a case over which it is without jurisdiction . . . .
[W]here the court rendering the judgment lacks jurisdic-
tion of the subject matter the judgment itself is void.’’
(Internal quotation marks omitted.) Fuller v. Commis-
sioner of Correction, 144 Conn. App. 375, 377–78, 71
A.3d 689, cert. denied, 310 Conn. 946, 80 A.3d 907 (2013).
   In this case, the petitioner claims that the adverse
decision in his disciplinary hearing, which resulted in
his classification as a security risk group member, pre-
cluded him from continuing to work as a ‘‘tierman’’ in
the prison and thus deprived him of his liberty interest
to good time credit that he could have earned in consid-
eration for that work. We disagree.
   ‘‘In order to state a claim for a denial of procedural
due process . . . a prisoner must allege that he pos-
sessed a protected liberty interest, and was not afforded
the requisite process before being deprived of that lib-
erty interest. . . . A petitioner has no right to due pro-
cess [at his disciplinary hearing] unless a liberty interest
has been deprived . . . . To constitute a deprivation
of liberty, a restraint must have imposed an atypical
and significant hardship . . . in relation to the ordi-
nary incidents of prison life. . . . Additionally, the peti-
tioner must establish that the state has granted its
inmates, by regulation or by statute, a protected liberty
interest in remaining free from that confinement or
restraint.’’ (Citations omitted; internal quotation marks
omitted.) Coleman v. Commissioner of Correction, 111
Conn. App. 138, 141–42, 958 A.2d 790, 793 (2008), cert.
denied, 290 Conn. 905, 962 A.2d 793 (2009). ‘‘The peti-
tioner’s classification as a security risk group member
does not implicate a liberty interest. Prison classifica-
tion and eligibility for various rehabilitation programs,
wherein prison officials have full discretion to control
those conditions of confinement, do not create a statu-
tory or constitutional entitlement sufficient to invoke
due process. Wheway v. Warden, 215 Conn. 418, 431,
576 A.2d 494 (1990), citing Moody v. Daggett, 429 U.S.
78, 88 n.9, 97 S. Ct. 274, 50 L. Ed. 2d 236 (1976).’’ (Internal
quotation marks omitted.) Coleman v. Commissioner
of Correction, supra, 142.
   Because the petitioner failed to allege a liberty inter-
est sufficient to invoke the subject matter jurisdiction
of the habeas court, we conclude that the court properly
declined to issue him a writ of habeas corpus. Further-
more, we conclude that the habeas court did not abuse
its discretion in denying the petitioner’s petition for
certification to appeal.
      The appeal is dismissed.
  1
    Practice Book § 23-24 provides in relevant part: ‘‘(a) The judicial authority
shall promptly review any petition for a writ of habeas corpus to determine
whether the writ should issue. The judicial authority shall issue the writ
unless it appears that:
  ‘‘(1) the court lacks jurisdiction . . . .’’